[Cite as State v. Morris, 2022-Ohio-94.]




                               IN THE COURT OF APPEALS OF OHIO
                                  SECOND APPELLATE DISTRICT
                                        CLARK COUNTY

 STATE OF OHIO                                    :
                                                  :
          Plaintiff-Appellee                      :   Appellate Case No. 2021-CA-31
                                                  :
 v.                                               :   Trial Court Case No. 2020-CR-573
                                                  :
 GAYLA MORRIS                                     :   (Criminal Appeal from
                                                  :   Common Pleas Court)
          Defendant-Appellant                     :
                                                  :

                                             ...........

                                             OPINION

                              Rendered on the 14th day of January, 2022.

                                             ...........

IAN A. RICHARDSON, Atty. Reg. No. 0100124, Assistant Prosecuting Attorney, Clark
County Prosecutor’s Office, Appellate Division, 50 East Columbia Street, Suite 449,
Springfield, Ohio 45502
      Attorney for Plaintiff-Appellee

KAREN S. MILLER, Atty. Reg. No. 0071853, P.O. Box 341274, Beavercreek, Ohio 45434
    Attorney for Defendant-Appellant

                                           .............

DONOVAN, J.
                                                                                         -2-




       {¶ 1} Gayla Morris appeals from her conviction, following a plea of no contest, to

one count of aggravated possession of drugs, in violation of R.C. 2925.11(A), a felony of

the fifth degree. She was sentenced to three years of community control. We will affirm

the judgment of the trial court.

       {¶ 2} Morris was indicted on October 6, 2020, and she pled not guilty on December

29, 2020. On February 26, 2021, Morris filed a motion to suppress, and the State filed

a response. The trial court held a hearing on the motion on March 16, 2021.

       {¶ 3} At the hearing, Trooper Anthony Guajardo testified that on October 17, 2019,

at 2:50 a.m., he was on duty and pulled over a vehicle driven by Jon Bussard in which

Morris was a passenger.       Guajardo testified that he stopped Bussard “[b]ased off his

driving behavior. When he saw me, he immediately pulled over and parked. And I ran

the license plate and it came back expired.” When asked what he observed when he

made contact with Bussard, Guajardo responded that he observed signs of impairment,

including “[an] odor of alcohol” and “bloodshot, glassy eyes.” Guajardo also stated that,

in his experience, when there is a “smell like airbag deployment, that normally goes along

with meth, and I could smell that was coming from his breath.” Guajardo testified that

Bussard claimed to have been headed to a friend’s house and to have stopped in front of

the house, but Bussard could not identify “which one it was, what the number was,” and

Bussard was trying to get wi-fi on his phone to contact his friend.

       {¶ 4} State’s Exhibit 1, a copy of the dash-camera recording from Guajardo’s

cruiser, was played for the court. Guajardo testified that he initially investigated whether

Bussard (Morris’s boyfriend) was impaired, and while he did so, Morris remained in the
                                                                                        -3-


vehicle. Guajardo also testified that he had asked Morris “not move around and try to hide

stuff,” but that she had nonetheless “tr[ied] to grab things to put into her purse” and had

been very hesitant to get out of the vehicle.

       {¶ 5} Guajardo stated that when he finished with Bussard and made contact with

Morris, he told her multiple times that she did not have to answer any questions, and she

was not restrained. Guajardo asked Morris if she had anybody who could pick her up

from the site of the traffic stop; he did not remember her answer. Guajardo also offered

to give Morris a ride to the police station at a point when she was not under arrest, and

he allowed her to gather her belongings before she exited the vehicle. Once she got out

of the vehicle, Guajardo frisked her for weapons before she got in the patrol car, as

depicted in the video, as he did before he let anyone in the patrol car. At this point, he

looked in her purse and saw “the little bagg[ie] that she was trying to conceal.” Guajardo

read Morris her Miranda rights shortly afterward.

       {¶ 6} On cross-examination, Guajardo reiterated that, when he took Bussard to the

patrol car, he told Morris not to move around or try to hide anything; he acknowledged

that she was not free to leave at that point. He also discussed the presence of an

unopened beer can in the car within reach of the driver, which violated the open container

law, but stated that he did not have probable cause to search the car at the point he saw

the beer can. Guajardo did not conduct any field sobriety tests on Bussard until more

than half an hour into the stop.

       {¶ 7} Regarding Guajardo’s contact with Morris, he testified on cross-examination

that he had offered Morris a ride to the highway patrol post, but that at no point after he

“saw the way her eyes looked” was she free to leave on her own, because Guajardo
                                                                                            -4-


thought she was under the influence and that her safety was his responsibility. Guajardo

testified that Morris had answered his questions, but he denied that she had been

“perfectly lucid.” Although she had the options to wait for someone to come and get her

or to get in a patrol car to go to the post, Guajardo acknowledged simply telling her that

he had to take her somewhere. Guajardo testified that he had searched Morris’s purse

for weapons and had not asked her permission to search the purse; she was not under

arrest at that time. As Guajardo described it, “the actual empty packet or empty bag”

that gave him probable cause to search the vehicle “was not open in the purse,” but was

in Morris’s hand because she had “pulled it out of her purse and held it in her hand” and

she “was trying to hide it.” Guajardo denied that he had planned to search the vehicle

before Morris was removed from it, saying he “didn’t have a legal way to get in that

vehicle” and “wasn’t going to search the vehicle.”

       {¶ 8} On redirect examination, when asked if, in his experience, weapons can be

concealed in small bags or containers, Guajardo responded affirmatively, stating that

“[t]here’s a knife that’s the same size as a credit card, lighters that can change into knives,

phones that turn into guns.”

       {¶ 9} The trial court overruled Morris’s motion to suppress. In its decision, the trial

court described its reasoning as follows: :

              Before analyzing the specifics of the search, it is important to address

       the context in which the search occurred. The defendant was a passenger

       in a vehicle that was stopped by Trooper Guajardo. It was the driver, not

       her, that was the subject of his investigation. The driver was patted down,

       placed in handcuffs, advised of his rights, placed in the backseat of his
                                                                                -5-


cruiser, subjected to an HGN test, and arrested for OVI. The defendant,

on the other hand, remained in the front passenger seat of a parked vehicle.

Prior to the search, she was not patted down, placed in handcuffs, advised

of her rights, placed in the backseat of the cruiser, subjected to an HGN

test, or arrested. Trooper Guajardo testified that she was not free to leave,

but that was because he was concerned about her safety. He told her,

“You’re not in trouble at all,” and “You don’t have to answer any of my

questions.” He told her he would have to take her somewhere, again for

her safety, because he was not comfortable with her wandering the streets

if in fact she was impaired. He ultimately decided that he would transport

her to the post for safety.

         As far as the defendant was concerned, Trooper Guajardo created a

very non-coercive atmosphere. This is the context in which he sought

consent to search her purse. He asked, “Can you open [your purse] up?”

It appears from State’s Exhibit #1 that she begins pulling items out from her

purse while he shines his flashlight on it.

         The Court finds that the State has proven by clear and convincing

evidence that the defendant consented to Trooper Guajardo searching her

purse.     It is true that under [State v. Gonzalez, 842 F.2d 748 (5th

Cir.1988)], “acquiescence cannot substitute for free consent,” but the

defendant did much more than merely acquiesce.           While she did not

respond to his question verbally, she started pulling items out of her purse,

conduct that amounts to implied consent. * * * When he asked, “What about
                                                                                         -6-


       that little purse you pulled out,” she opened it up. She knew she did not

       have to answer his questions, Trooper Guajardo having expressly told her

       so, therefore it would be reasonable to conclude that she knew she did not

       have to grant consent to search, meaning her consent was “freely and

       intelligently given ‘uncontaminated by any duress or coercion, actual or

       implied.’ ” * * *

       {¶ 10} The court concluded that Guajardo was legally permitted under the Fourth

Amendment to conduct a warrantless search of Morris’s purse because “she ‘freely and

intelligently’ consented to it.”

       {¶ 11} After the trial court overruled her motion to suppress, Morris pled no contest

and was convicted as described above.

       {¶ 12} Morris appeals, asserting the following assignment of error:

               DID THE WARRANTLESS SEIZURE OF DEFENDANT AND THE

       SUBSEQUENT WARRANTLESS SEARCH OF HER PURSE AFTER A

       PROLONGED STOP OF THE CAR SHE WAS RIDING IN AS A

       PASSENGER VIOLATE HER CONSTITUTIONAL RIGHTS, AND IF SO,

       SHOULD THE EVIDENCE HAVE BEEN SUPPRESSED?

       {¶ 13} Morris argues that she did not voluntarily consent to the search of her purse

after Trooper Guajardo told her that she was not free to leave and that he would be taking

her to the patrol post.     She argues that the trooper’s need to search her purse for

weapons was just an excuse or “a fishing expedition” for possible drugs, in violation of

her constitutional rights under the Fourth and Fourteenth Amendments. According to

Morris, “there was no need to search a closed purse that would be riding up front” in the
                                                                                       -7-


patrol car, since she would not have access to the purse and, even if there had been a

weapon in it, she could not have reached it.

       {¶ 14} Morris acknowledges that there was a reasonable articulable suspicion that

the driver had committed a traffic offense, but she contends that the traffic stop and her

subsequent detention were “prolonged and became a warrantless seizure in violation of

her constitutional rights.”   Morris argues that while “she complied with the trooper’s

directives and seemed cooperative, she was unaware of her right to refuse consent to the

search of her purse.” She contends that the trooper testified that he informed her that

she did not have to speak with him, but he did not inform her that she did not have to

consent to the search of her purse; instead, she was told that her purse would be

searched.

       {¶ 15} Morris asserts that, because she was not under arrest and Guajardo

testified that he did not have probable cause to believe that she had been involved in any

criminal activity, if she did not voluntarily allow him to search her purse, he had no

articulable reason to do so without a warrant. She asserts that, at the point Guajardo

looked in her purse after she voluntarily opened it “and saw a little baggie that she was

trying to conceal,” he may very well have suspected criminal activity, but he should have

then obtained a search warrant prior to completing the search of her purse and the

vehicle.

       {¶ 16} The State argues that the warrantless search of Morris’s purse was lawful,

because she engaged in a consensual encounter with Trooper Guajardo by allowing him

to search her purse, and she “could have refused a ride from Trooper Guajardo and

refused the search.” The State argues that Guajardo “did not necessarily prolong the
                                                                                         -8-


traffic stop,” and that it was “commensurate to the time it took Trooper Guajardo to look

up Bussard’s information and conduct HGN and field sobriety tests” on him. According

to the State, the traffic stop was not needlessly prolonged for “a fishing expedition.” The

State asserts that, regardless of the length of the stop, Guajardo was going to offer Morris

a ride, and the purse was going to be searched when Morris agreeing to ride with

Guajardo.

       {¶ 17} The State also notes that Guajardo did not make a show of force or indicate

that Morris was obligated to accompany him and/or have her purse searched. According

to the State, “[e]ven when police officers have no basis for suspecting an individual of any

criminal activity, they may ask questions or even request to search the individual’s

property so long as the requests are not coercive.” The State asserts that, once Bussard

was arrested, Morris did not have a ride and could not drive herself, as she was under

the influence, she did not own Bussard’s vehicle, and the vehicle had expired tags.

Trooper Guajardo offered her a ride, and Morris accepted and freely consented to having

her purse searched.

       {¶ 18} The State argues that, while Guajardo felt he could not simply let Morris

leave the scene on her own out of concern for her safety, he did not give her an explicit

instruction as to what she had to do.      Moreover, the State asserts that Guajardo’s

“personal state of mind” was irrelevant; rather, the analysis turns on whether a reasonable

person in Morris’s position would have understood she could leave.

       {¶ 19} Regarding Morris’s argument that the search of the purse was unjustified

because she would not have had access to it in the front seat of the cruiser, the State

responds that the degree of risk to Guajardo was irrelevant to the analysis “because
                                                                                         -9-


[Morris] gave consent to search.” The State asserts that Guajardo was free to ask to

search Morris’s belongings in conjunction with his offer of a ride, even without any

suspicion of criminal activity.   Moreover, according to the State, Guajardo had a

legitimate concern for his safety leading up to the search of the purse, because Morris

had been permitted to gather belongings from the vehicle and was holding the purse when

she approached Guajardo to accept the ride. Finally, the State asserts that the “safety

risk, and potential for [Morris] to pull a weapon from the purse was manifested at the time

of the search, regardless of the seating arrangement in the patrol vehicle.”

      {¶ 20} As this Court has noted:

             A trial court undertakes the position of the trier of fact in a motion to

      suppress evidence. State v. Retherford (1994), 93 Ohio App.3d 586, 592,

      639 N.E.2d 498; State v. Mills (1992), 62 Ohio St.3d 357, 366, 582 N.E.2d

      972. The trial court is in the best position to decide questions of fact and to

      determine the credibility of witnesses. Retherford * * * at 592, * * *; State v.

      Clay (1972), 34 Ohio St.2d 250, 251, 298 N.E.2d 137. “Accordingly, in our

      review, we are bound to accept the trial court's findings of fact if they are

      supported by competent, credible evidence. Accepting those facts as true,

      we must independently determine as a matter of law, without deference to

      the trial court's conclusion, whether they meet the applicable legal

      standard.” Retherford * * * at 592 * * *.

               The Fourth Amendment to the United States Constitution and

      Section 14, Article I of the Ohio Constitution guarantee “the right of people

      to be secure in their persons, houses, papers, and effects, against
                                                                              -10-


unreasonable searches and seizures.” It is well established that the Fourth

Amendment is not implicated in every instance where the police have

contact with a private individual. California v. Hodari D. (1991), 499 U.S.

621, 111 S.Ct. 1547, 113 L.Ed.2d 690; Retherford * * * at 593, * * *. The

United States Supreme Court has identified three categories of police-

citizen contact to identify situations where the Fourth Amendment

protections are implicated. State v. Hardin, Montgomery App. No. 20305,

2005-Ohio-130, at ¶ 13; Florida v. Royer (1982), 460 U.S. 491, 501-507,

103 S.Ct. 1319, 75 L.Ed.2d 229.

      A consensual encounter can be an instance in which the Fourth

Amendment protections are not implicated. State v. Taylor (1995) 106

Ohio App.3d 741, 747-748, 667 N.E.2d 60. Encounters are consensual

where the police merely approach a person in a public place, engage the

person in conversation, request information, and the person is free to

choose not to answer and walk away. Hardin * * * at ¶ 14; United States

v. Mendenhall (1980), 446 U.S. 544, 553, 100 S.Ct. 1870, 64 L.Ed.2d 497.

“The Fourth Amendment guarantees are not implicated in such an

encounter unless the police officer has by either physical force or show of

authority restrained the person's liberty so that a reasonable person would

not feel free to decline the officer's requests or otherwise terminate the

encounter.” Taylor [at 747-748, citing Mendenhall at 554.] “Even when

police officers have no basis for suspecting a particular individual of any

criminal activity, they may ask questions and even request to search that
                                                                                       -11-


      person's property, so long as the requests are not perceived as coercive.”

      State v. Hill (Nov. 7, 1997), Hamilton App. No. C-960963, citing Florida v.

      Bostick (1991), 501 U.S. 429, 111 S.Ct. 2382, 115 L.Ed.2d 389.

             The request to check a person's identification does not make the

      encounter nonconsensual; nor does the request to check one's belongings.

      Hardin * * * at ¶ 14. Only once a person's liberty has been restrained has

      the encounter lost its consensual nature and falls into a separate category

      beyond the scope of a consensual encounter. Hardin * * * at ¶ 14, citing

      Taylor * * * at 747-748 * * *.

             A search is valid and does not violate the Fourth Amendment when

      it is consensual, so long as the consent is freely and voluntarily given.

      Schneckloth v. Bustamonte (1973), 412 U.S. 218, 93 S.Ct. 2041, 36 L.Ed.2d

      854. The burden of proof is on the state to show, under the totality of the

      circumstances, by clear and convincing evidence that the consent was

      voluntary. State v. Connors-Camp, Montgomery App. No. 20850, 2006-

      Ohio-409, at ¶ 27.

State v. Crum, 2d Dist. Montgomery No.22812, 2009-Ohio-3012, ¶ 11-15.

      {¶ 21} In State v. Sears, 2d Dist. Montgomery No. 20849, 2005-Ohio-3880, ¶ 37,

we stated:

             * * * Knowledge of the right to refuse consent is not a prerequisite to

      establishing voluntary consent, but is a relevant factor to be taken into

      account.   Consent to a search that is obtained by threats or force, or

      granted only in submission to a claim of lawful authority, is invalid.
                                                                                        -12-


        [Schneckloth v. Bustamonte, 412 U.S. 218, 93 S.Ct. 2041, 36 L.Ed.2d 854

        (1973).] Such “lawful authority” is an express or implied false claim by

        police that they can immediately proceed to make the search in any event.

        Bumper v. North Carolina, [391 U.S. 543, 88 S.Ct. 1788, 20 L.Ed.2d 797

        (1968)].

        {¶ 22} Six factors courts consider in determining the voluntariness of consent

include: 1) whether the defendant's custodial status was voluntary; 2) whether coercive

police procedures were used; 3) the extent and level of the defendant's cooperation; 4)

the defendant's awareness of his or her right to refuse consent; 5) the defendant's

education and intelligence; and 6) the defendant's belief that no incriminating evidence

would be found. State v. George, 2d Dist. Montgomery No. 25945, 2014-Ohio-4853,

¶ 28.

        {¶ 23} As this Court has previously noted:

              Courts and commentators have recognized that “consent [to search]

        may be implied by the circumstances surrounding the search, by the

        person's prior actions or agreements, or by the person's failure to object to

        the search.” Kuras, et al., Warrantless Searches and Seizures (2002), 90

        Geo.L.J. 1130, 1172. “Thus a search may be lawful even if the person

        giving consent does not recite the talismanic phrase ‘You have my

        permission to search.’ * * *.” United States v. Better-Janusch (C.A.2, 1981),

        646 F.2d 759, 764.

State v. Lane, 2d Dist. Montgomery No. 21501, 2006-Ohio-6830, ¶ 40.

        {¶ 24} We have carefully reviewed the video of Trooper Guajardo’s encounter with
                                                                                          -13-


Morris.   Initially, we cannot agree with Morris that the traffic stop was unlawfully

prolonged. As this Court has noted:

              When a lawfully stopped vehicle contains passengers, the Fourth

       Amendment permits law enforcement officers to detain those passengers

       for the duration of the lawful detention of the driver.       In addition, the

       Supreme Court has held that, due to concerns for officer safety and the

       minimal intrusion for the driver and passengers, the officers may order both

       the driver and the passengers to exit the vehicle.       Maryland v. Wilson

       (1997), 519 U.S. 408, 117 S.Ct. 882, 137 L.Ed.2d 41.

State v. Brown, 2d Dist. Montgomery No. 20336, 2004-Ohio-4058, ¶ 14. The video

reflects that Morris was not detained beyond the lawful detention of Bussard. The video

was consistent with Guajardo’s testimony that he entered Bussard’s information, learned

his license was suspended, administered field sobriety tests, patted him down, read him

his rights, and placed him under arrest within a reasonable time. Guajardo was further

entitled to assume custody of the vehicle as part of his community caretaking role, since

neither occupant could legally operate the vehicle. State v. Fleming, 2020-Ohio-5352,

162 N.E.3d 981, ¶ 15 (2d Dist.)

       {¶ 25} We further conclude that the State established by clear and convincing

evidence that Morris voluntarily consented to the search of her purse after Bussard’s

arrest. Guajardo testified, and the video (Exhibit 1) reflects, that Morris was told that she

did not have to answer any questions. Guajardo believed Morris to be impaired, and he

did not want her to be injured out on the road alone. When asked if she had someone

to call, Morris stated that her phone was off. Guajardo indicated that he would take her
                                                                                        -14-


to his post. He allowed Morris to gather her belongings, which she began putting in her

purse. The video reflects that when Guajardo and Morris reached his cruiser, she placed

her purse there and, when asked to open her purse, she did so without objection,

removing items while Guajardo shined his flashlight inside the purse. The video reflects

that Morris further opened the small purse contained within her larger purse in the same

cooperative manner. While she did not expressly verbalize consent, we conclude that

more than mere acquiescence was demonstrated. In other words, her consent was

unequivocal.

       {¶ 26} Guajardo expressed concern about weapons in the video and in his

testimony, and he stated that weapons can be contained in small spaces, such as the

smaller purse. The trial court clearly found Guajardo’s testimony to be credible, and we

defer to the trial court’s assessment of credibility. We cannot conclude that Guajardo

merely commenced a fishing expedition for evidence of criminality in Morris’s purse or

that Morris was subject to investigation for wrongdoing. Morris was not patted down,

cuffed, administered field sobriety tests, or placed in the cruiser as Bussard had been.

There was no duress, threat, or force. In the absence of coercive procedures, Morris

was fully cooperative, and she was not restrained until the point of her arrest. We agree

with the trial court’s characterization of the non-coercive atmosphere of the encounter

until the point of arrest. Until that time, Guajardo stated that he intended to take Morris

to the post to insure her safety.

       {¶ 27} Based upon the foregoing, the trial court properly overruled Morris’s motion

to suppress. Accordingly, her sole assignment of error is overruled, and the judgment of

the trial court is affirmed.
                                                -15-


                                .............



TUCKER, P.J. and EPLEY, J., concur.



Copies sent to:

Ian A. Richardson
Karen S. Miller
Hon. Douglas M. Rastatter